DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/7/2020 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Odor control devices in at least claims 1, 8 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
An odor control device appears to be described as windows, blower, HVAC doors, chemical injection devices, ion generators, dehumidifying operation, light emission, static charge emissions, air moving and filtering devices in at least 0024 of the specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (JPH04306389A) in view of Aldereguia et al. (US20150098867).

Regarding Claims 1 and 16, Yushin teaches a method and a non-transitory computer readable storage media storing instructions that, when executed by one or more processors [see figs 1 & 2], cause the one or more processors detect a known smell using on one or more odor sensors [at least sensor 24] in a vehicle [0010; where smoke is detected]; and 
mitigate the known smell using one or more odor control devices [at least operation of a window] if the known smell is not agreeable to the one or more passengers of the vehicle [0011; 0014; 0015; where it is implicit that smoke is not agreeable]. Yushin does not explicitly teach determining whether the known smell is agreeable to one or more passengers of the vehicle.
However, Aldereguia teaches a method for odor detection and mitigation [0005] that determines whether a known smell is agreeable to one or more passengers of the vehicle [0044; 0046]. Aldereguia teaches that it is known that this step allows odor mitigation to be tailored to passenger preferences and thereby improve the system [0006]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Yushin to determine whether the known smell is agreeable to one or more passengers of the vehicle in view of the teachings of Aldereguia in order to allow odor mitigation to be tailored to passenger preferences and thereby improve the system.

Regarding Claims 2 and 17, Yushin, as modified, teaches the invention of Claims 1 and 16 above and Aldereguia teaches wherein determining whether the known smell is agreeable to the one or more passengers comprises receiving an indication from a mobile device [110] for each of the one or more passengers [0023; 0025].

Regarding Claims 3 and 18, Yushin, as modified, teaches the invention of Claims 2 and 17 above and Aldereguia teaches wherein receiving the indication comprises receiving one or more of: a preference of a specific passenger stored on the mobile device; or a response by the passenger to a query about the known smell [0038; where the limitation is claimed in the alternative and preferences are stored on a mobile device].

Regarding Claims 4 and 19, Yushin, as modified, teaches the invention of Claims 1 and 16 above and Aldereguia teaches identifying a mitigation procedure for mitigating the known smell, wherein identifying the mitigation procedure comprises identifying the known smell in a mitigation database, the mitigation database indicating a mitigation procedure for the known smell [0040; where activating the deodorizer is the mitigating procedure.  See also Yushin at 0011 at S7 where a window is opened as the mitigating procedure].

Regarding Claim 6, Yushin, as modified, teaches the invention of Claim 1 above and Aldereguia teaches where detecting the known smell comprises matching signals or parameters detected by the one or more odor sensors with attributes of a smell logged in a smell database [0021; 0022].

Regarding Claim 7, Yushin, as modified, teaches the invention of Claim 1 above and Aldereguia teaches wherein detecting the known smell comprises matching information from the one or more odor sensors with a description provided by a human [0044].

Regarding Claim 8, Yushin teaches a system [figs 1 & 2] comprising: one or more odor sensors [24] in a vehicle [0010]; one or more odor control devices [at least a window] for modifying smells within the vehicle [0010]; an odor detection component [at least components 12, 13] configured to detect a known smell based on the one or more odor sensors [24; 0006; 0007; 0010; 0011; fig 2];  and a mitigation component [at least components 12, 13 and the control of fig 2] configured to control the one or more odor control devices [at least a window] to mitigate the known smell if the known smell is not agreeable to the one or more passengers of the vehicle [0011; 0014; 0015; where it is implicit that smoke is not agreeable].  Yushin does not teach an agreeableness component configured to determine whether the known smell is agreeable to one or more passengers of the vehicle.
However, Aldereguia teaches a system and method for odor detection and mitigation [0005; 0006] having an agreeableness component [at least components 102, 108] that determines whether a known smell is agreeable to one or more passengers of the vehicle [0044; 0046]. Aldereguia teaches that it is known that this step allows odor mitigation to be tailored to passenger preferences and thereby improve the system [0006]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Yushin to have an agreeableness component configured to determine whether the known smell is agreeable to one or more passengers of the vehicle in view of the teachings of Aldereguia in order to allow odor mitigation to be tailored to passenger preferences and thereby improve the system.


Regarding Claim 9, Yushin, as modified, teaches the invention of Claim 8 above and Aldereguia teaches wherein the agreeableness component determines whether the known smell is agreeable to the one or more passengers based on an indication received from a mobile device [110] for each of the one or more passengers [0023; 0025].

Regarding Claim 10, Yushin, as modified, teaches the invention of Claim 9 above and Aldereguia teaches wherein the indication comprises one or more of. a preference of a specific passenger stored on the mobile device [110]; or a response by the passenger to a query about the known smell [0038; where the limitation is claimed in the alternative and preferences are stored on a mobile device].


Regarding Claim 11, Yushin, as modified, teaches the invention of Claim 8 above and Aldereguia teaches wherein the mitigation component is further configured to identify a mitigation procedure for mitigating the known smell, wherein the mitigation component identifies the mitigation procedure by identifying the known smell in a mitigation database, the mitigation database indicating a mitigation procedure for the known smell [0040; where activating the deodorizer is the mitigating procedure.  See also Yushin at 0011 at S7 where a window is opened as the mitigating procedure].

Regarding Claim 14, Yushin, as modified, teaches the invention of Claim 8 above and Aldereguia teaches where the odor detection component detects the known smell by matching signals or parameters from the one or more odor sensors with attributes of a smell logged in a smell database [0021; 0022].

Regarding Claim 15, Yushin, as modified, teaches the invention of Claim 8 above and Aldereguia teaches where the odor detection component matches information from the one or more odor sensors with a description provided by a human [0044], wherein the agreeableness component communicates the description to the one or more passengers [0044].

Claim(s) 5, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (JPH04306389A) and Aldereguia et al. (US20150098867) as applied to claims 1, 8 and 16 above, and further in view of Miura (JP2017052339A).

Regarding Claims 5 and 20, Yushin, as modified, teaches the invention of Claims 4 and 19 above and Aldereguia teaches wherein the mitigation database comprises one or more of: a database specific to the vehicle, wherein the database specific to the vehicle indicates adjustments to mitigation procedures based on specific attributes of the vehicle [0040; where release levels of odor sources indicate adjustments to mitigation procedures based on the attribute of the vehicle i.e. chamber].  Yushin does not teach a shared database shared by a plurality of vehicles, wherein the shared database matches one or more mitigation procedures from another vehicle with the known smell.
However, Miura teaches a system that shares malodor information amount a plurality of vehicles [0007] having a shared database [3] shared by a plurality of vehicles [2], wherein the shared database matches one or more mitigation procedures from another vehicle with the known smell [0006; 0015; 0020; 0028; 0046-0052; 0060; where a procedure of operating an inside/outside air operation switch, operating a window, or notifying a user is matched to the detected malodor]. Miura also teaches that this arrangement suppresses taking in malodors into a vehicle [0001].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Yushin to have a shared database shared by a plurality of vehicles, wherein the shared database matches one or more mitigation procedures from another vehicle with the known smell in view of the teachings of Miura in order to suppress taking in malodors into a vehicle.

Regarding Claim 12, Yushin, as modified, teaches the invention of Claim 11 above and Aldereguia teaches wherein the mitigation database comprises one or more of: a database specific to the vehicle, wherein the database specific to the vehicle indicates adjustments to mitigation procedures based on specific attributes of the vehicle [0040; where release levels of odor sources indicate adjustments to mitigation procedures based on the attribute of the vehicle i.e. chamber].  Yushin does not teach a shared database shared by a plurality of vehicles, wherein the shared database matches one or more mitigation procedures from another vehicle with the known smell.
However, Miura teaches a system that shares malodor information amount a plurality of vehicles [0007] having a shared database [3] shared by a plurality of vehicles [2], wherein the shared database matches one or more mitigation procedures from another vehicle with the known smell [0006; 0015; 0020; 0028; 0046-0052; 0060; where a procedure of operating an inside/outside air operation switch, operating a window, or notifying a user is matched to the detected malodor]. Miura also teaches that this arrangement suppresses taking in malodors into a vehicle [0001].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Yushin to have a shared database shared by a plurality of vehicles, wherein the shared database matches one or more mitigation procedures from another vehicle with the known smell in view of the teachings of Miura in order to suppress taking in malodors into a vehicle.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (JPH04306389A) and Aldereguia et al. (US20150098867) as applied to claim 8 above, and further in view of Dai et al. (US2019/0012852).

Regarding Claim 13, Yushin, as modified, teaches the invention of Claim 8 above and Yushin teaches wherein the one or more odor control devices comprise one or more of a window controller [31], an HVAC circulation controller, an air filter, a fragrance source, and a chemical source comprising a chemical for reacting with a cause of the known smell [0008; where a window controller is disclosed.  See also Aldereguia at 0029 where a fragrance or chemical source is used as an odor control device].  Yushin does not teach wherein the one or more odor sensors comprise at least one electronic nose.
However, Dai teaches a system having an odor sensor [147] that detects odors of a vehicle component [0004] where the odor sensor is an electronic nose [0022] for the obvious advantage of recognizing certain odors. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Yushin to have wherein the one or more odor sensors comprise at least one electronic nose in view of the teachings of Dai in order to recognize certain odors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sunshine (US2005/0022581), cited to teach an attribute of an electronic nose.  See 0004.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763